El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
La parte apelada nos pide que desestimemos esta apela-ción.
*677De los escritos de las partes que tenemos ante nosotros aparece que solicitado un injunction por la parte apelante fné declarado sin lugar por haber sostenido la corte inferior las excepciones previas opuestas a esa petición por lo que, no habiendo habido prueba, la transcripción de los autos para esta apelación habrá de consistir en la solicitud de injunction, en el escrito de excepciones previas, en la resolución de la corte declarando sin lugar dicha petición y en el escrito in-terponiendo la apelación.
La solicitud para el auto interesado fué presentada en la corte inferior en agosto de 1933 y la sentencia negándolo fué dictada en febrero de 1934. El 23 de marzo de este año vencía el término que el apelante tenía para presentarnos la transcripción de los autos y le concedimos una prórroga para radicaría hasta el 22 de abril siguiente con la oposición del apelado, quien en 11 de abril nos presentó escrito interesando que desestimemos el recurso interpuesto. El 21 de ese mes solicitó el apelante otra prórroga de treinta días que le fué concedida hasta el 22 de mayo corriente, sin perjuicio de la moción para desestimar radicada.
Ciertamente que, como alega el apelado, los apelantes no deben demorar la tramitación de sus apelaciones con mayor motivo cuando se trata de procedimientos especiales como el que nos ocupa, y también cuando la preparación de la apelación es trabajo de poco tiempo como parece que ocurre en este caso, pero nuestro reglamento en su artículo 59 fija noventa días como el tiempo en que la demora o tardanza en la preparación de los documentos que han de servir para la apelación es motivo para desestimarla, si se probare satisfactoriamente que la apelación no ha sido proseguida con la diligencia debida o de buena fe. Tal término no ha transcurrido en este caso desde febrero de 1934 en que se interpuso la apelación, quizá el día 23 pues ignoramos la fecha exacta, hasta el 11 de abril en que la desestimación fué solicitada.

La moción del apelado debe ser negada.